MEMORANDUM**
Angela Stark appeals pro se the district court’s summary judgment in favor of the United States in Stark’s action seeking to vacate an Internal Revenue Service (“IRS”) Notice of Determination approving assessments of frivolous return penalties for Stark’s 1999 and 2000 tax returns. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review deno, Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam), and may affirm on any ground supported by the record, City of St. Paul, Alaska v. Evans, 344 F.3d 1029, 1033 (9th Cir.2003). We affirm.
Stark filed her 1999 and 2000 tax returns, reporting zero income and zero tax due, and requesting refunds for the amounts withheld by her employers from her wages. On each return, she also included a statement contending that her *356income was not taxable. Stark maintained that her wages did not constitute income under the tax code throughout attempts by the IRS to settle the matter. We have rejected this argument. See United States v. Romero, 640 F.2d 1014, 1016 (9th Cir. 1981).
Accordingly, the IRS properly assessed frivolous return penalties against Stark because either her self-assessment was substantially incorrect, see 26 U.S.C. § 6702(a)(1)(B), and/or it was premised on a position which is frivolous, see 26 U.S.C. § 6702(a)(2)(A). See Olson v. United States, 760 F.2d 1003, 1005 (9th Cir.1985) (per curiam).
Stark’s motion to file a late reply brief is granted. The Clerk shall file the reply brief received on June 18, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 363.